UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) October 8, 2013 Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE On October 8, 2013, The Procter & Gamble Company (NYSE:PG)(the "Company") issued a news release with respect toChairman of the Board, President and Chief Executive Officer A.G. Lafley's address to the shareholders at the Company's annual meeting. In addition, the Board of Directors of the Company declared a quarterly dividend of $0.6015 per share on the Common Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or after November 15, 2013, to Common Stock shareholders of record at the close of business on October 18, 2013, and to Series A and Series B Preferred Stock shareholders of record at the start of business on October 18, 2013. The Company is furnishing this 8-K pursuant to Item 7.01, "Regulation FD Disclosure." SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY: /s/Susan S. Whaley Susan S. Whaley Assistant Secretary October 8, 2013 EXHIBIT(S) 99.News Release by The Procter & Gamble Company datedOctober 8, 2013.
